UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K |X|ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:September 30, 2010 or ||TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54205 HXT HOLDINGS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) NO. 5 FLOOR 6, BLOCK A, SKYWORTH BLDG.HI-TECH INDUSTRIAL PARK, NANSHAN DISTRICT SHENZHENP.R.CHINA518057 (Address of Principal Executive Offices) Issuer's Telephone Number: 406-282-3188 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filerAccelerated filer _ Non-accelerated filerSmaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X State the aggregate market value of the voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second quarter. The aggregate market value of the Registrant’s common stock, $.001 par value, held by non-affiliates as of March 31, 2010, the last business day of the Registrant’s most recently completed second quarter, was $0, as there was no market for the common stock on that date. As of January 13, 2011, the number of shares outstanding of the Registrant’s common stock was 666,241 shares, $.001 par value. Documents incorporated by reference: NONE PART I CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Report contains certain forward-looking statements regarding HXT Holdings, Inc., its business and its financial prospects.These statements represent Management’s present intentions and its present belief regarding the Company’s future.Nevertheless, there are numerous risks and uncertainties that could cause our actual results to differ from the results suggested in this Report.A number of those risks are set forth in the section of this report titled “Risk Factors”. Because these and other risks may cause the Company’s actual results to differ from those anticipated by Management, the reader should not place undue reliance on any forward-looking statements that appear in this Report.Readers should also take note that the Company will not necessarily make any public announcement of changes affecting these forward-looking statements, which should be considered accurate on this date only. ITEM 1.BUSINESS We are a Delaware corporation that serves, through our direct subsidiary HXT, as a holding company for HTF, a software company organized under the laws of, and operating in, the People’s Republic of China (“PRC”). Neither we nor HXT has any operations other than acting as a holding company and management company for HTF and raising money for its operations. Because we conduct all of our operations through HTF, we focus in this discussion on the business of HTF. For the sake of convenience and where context allows, we sometimes use the words “we,” “us,” and the “Company” to refer to us together with our subsidiaries, or to refer to HTF alone. HTF is a provider of applications software and system integration services in China. Specifically, HTF develops and producesthree types of industry-specific software and provides related systems-integration services to customers purchasing its proprietary products at no additional charge. In addition, HTF has from time-to-time in the past marketed software products produced by other companies as a value-added reseller; in such cases, HTF provided installation and related systems-integration services at an additional cost to the customer.HTF is not currently involved in any reseller relationships. HTF currently markets its products and services exclusively within the PRC. Our software application products are highly specialized and designed for use in targeted industries as well as developed to meet the specified needs of our customers. Once we have developed a product line, we may seek to market it to other customers in the same or similar industries. Currently we sell three types of applications software, each of which we developed: Housing Accumulation Fund software, credit guarantee software, and family planning software. Our core product is Housing Accumulation Fund software, which accounted for 40% of our revenues in the year ended September 30, 2010. HTF entered this market in 1996 and has more than 150 customers in over 25 provinces throughout China. Our Housing Accumulation Fund software provides information management and sharing capabilities to a variety of groups of participants in China's Housing Accumulation Fund program, a social welfare program funded by contributions from workers and their employers which provides employees with savings accounts intended to enable them to purchase housing. The program was instituted in 1991 by the PRC Ministry of Construction and is administered by regional Housing Accumulation Fund Centers, which in turn are under the supervision of local governments, the Ministry of Construction and the Ministry of Finance. 2 Our credit guarantee software is designed to provide an information-management and record-keeping system for entities that provide credit guarantees to prospective borrowers of funds. China's Credit Guarantee System was established by the National Economic and Trading Commission in 1999 in order to facilitate the financing of small and medium-sized enterprises ("SMEs"), which often have difficulty obtaining bank loans. The Credit Guarantee System supplements the existing commercial credit guaranty industry, which is composed of various for-profit commercial enterprises. Under the Credit Guarantee System, government-funded local and regional agencies and non-profit organizations provide guarantees to enable SMEs to obtain loans. Our software, which was developed at the request of one such local agency, provides a means of collecting and organizing data from SMEs and performs risk-management functions, such as financial analysis, credit evaluation and risk estimation. The software is marketed for use both by participants in the government-sponsored system and by private, commercial credit guarantors. Since its development in 2003, this product has experienced rapid sales growth. We believe our product is the first credit guarantee software available in China, and we are not aware of any other professional software company that is marketing a competing product. Family planning software is our newest product. HTF began developing this product in 2003 for use by government family planning management departments, public education organizations and nonprofit family planning associations, and recently completed its first sales of the software. Our family planning software is designed for use in connection with the national network for disseminating family planning information, which was established pursuant to a mandate by the PRC government. The product creates a large-scale, networked database that can be accessed by users. Its functional capabilities include data collection and processing, statistical reporting, search engine features, an "early warning" system for monitoring rapid population increases and system maintenance. HTF's principal offices are located at No.5 floor 6, block A, Skyworth BLDG. Hi-tech Industrial Park, Nanshan District, Shenzhen, P.R.China, 518057 3 Products and Services Housing Accumulation Fund Software The public accumulation fund system for housing construction in China was introduced in 1991 by the PRC Ministry of Construction. "Housing Accumulation Funds" are long-term housing reserve accounts which are maintained for the benefit of employees and are funded with mandatory contributions by both the employees and their employers. The contributions are deposited in accounts at designated commercial banks and managed by regional Housing Accumulation Fund Management Centers ("Centers"), which in turn are supervised by local governments, the PRC Ministry of Construction and the PRC Ministry of Finance (collectively referred to as "Supervisors"). Although employees own their respective shares of the Housing Accumulation Funds, they do not have any control over the investment of the funds. An employee can withdraw his or her respective share of the funds in any of the following situations: to purchase, build or renovate a home; to retire; if unable to work; if the employee is relocating outside of China; if the employee is repaying debt secured by a mortgage; or if the employee's rent exceeds a designated percentage of his salary. The Housing Accumulation Fund program was established by the PRC Government as a social welfare system in an attempt to address the problems of low employee salaries and insufficient savings for purchasing housing. It was designed as a stable, long-term reserve fund for improving housing conditions. The PRC Central Government State Council issued "Administrative Regulations for Housing Accumulation Funds" on March 24, 2002 to promote and more effectively manage the system. By the end of 2002, the regulations had been adopted in nearly 2,000 counties across China and the total amount by the PRC Government deposited in the system had reached approximately RMB 500 billion (approximately U.S. $62.5 billion). HTF developed its first version of Housing Accumulation Fund software in 1996. By the end of 2006, HTF had sold a total of over $6 million of such software. HTF currently holds registered PRC copyrights on this product category and sells to over 150 customers in over 25 provinces in China. Our Housing Accumulation Fund software provides a complete, computerized information management solution for the national Housing Accumulation Fund Management system. The Housing Accumulation Fund system involves four types of users: Housing Accumulation Fund Management Centers, which are local government agencies that manage and administer the system; Supervisors, as described above; designated commercial banks where the contributed funds are deposited and held; and the participating employees and employers, which include a large number of government offices, state-owned and private companies, for-profit and non-profit organizations that contribute to the funds (collectively "Units"). HTF offers four versions of its Housing Accumulation Fund software—a "Center version", a "Supervisor version", a "Bank version" and a "Unit version". Each of these versions was developed to serve the specific needs of the various groups of participants, allowing them to create, manage and analyze a database of information relating to Housing Accumulation Funds, including employee information, deposits and withdrawals, individual loans, housing subsidies, housing purchases and sales, property records and other information. HTF believes it was the first company to bring Housing Accumulation Fund software to market, and, to our knowledge, it is still the only company in the industry that offers multiple, user-specific versions of this type of software. 4 The four versions of software are compatible with each other and with products sold by other companies, allowing data to be migrated and reconciled from one user's system to another. Thus, the original data recorded by each Unit (including personal and account information for each employee participating in the system) is automatically submitted via telephone modem or through an internet network to its regional Center, which records the information in the designated employee account and automatically produces relevant documentation for each account. The documentation is then forwarded to the designated bank for the fund, which performs clearing and settlement using the Bank version software. Supervisors can use their version of the software to retrieve relevant data from the Centers and the Banks and receive detailed information concerning deposits, withdrawals and loans through the statistical reporting and analytical functions. At the end of each month, users can run checks through a special "module" to reconcile their information with that of the other users in the system, thereby ensuring the accuracy of data at each point in the system. Centers can also use the software to produce statistical reports and perform analysis for decision-making. Our software replaces the previous system of manual input and handling of information, which often produced errors, especially with the dramatic increase in the number of employees participating in the system, and which we believe was inefficient. We believe that by automating many of the recordkeeping functions which were formerly performed by hand, our software system provides more scientific, robust, and efficient management for the national Housing Accumulation Fund system and standardizes the flow of information among the various different types of users in the system. The design and operation of any applications software must be based on certain operating systems and database platforms. The software structure design must also meet the needs of clients' current and future businesses. We believe that HTF's Housing Accumulation Fund software series meets these criteria. Our products are compatible with most international operating systems and database platforms, and are designed to meet the complicated needs of different customers, as described below. Certain characteristics of HTF's Housing Accumulation Fund software are set forth below: · Operating system: supports Microsoft Windows and UNIX operating systems · Development platform: Sybase Powerbuilder · Database: simultaneously supports multiple databases such as Microsoft SQL Server, Informix, Oracle and Sybase. · Software system structure: combines B/S (the internet browser server maintained by the internet service provider) and C/S (the local area network server maintained by customer) HTF's software products are designed with various functions packaged in discrete modules; this modular design allows users to select individual functions according to their specific needs when purchasing our software. We believe that this ability to customize the functionality of our products to meet the specific needs of our customers will enable us to effectively address their changing requirements. 5 Credit Guarantee Software HTF began to develop its credit guarantee software in 2002, at the request of the Shenzhen City Small-to-Medium-Sized Enterprises Credit Guarantee Center. The project was funded by a $44,010 (RMB 300,000) grant from the Shenzhen Science & Technology Bureau, which we received in 2003. In September 2003, HTF released its first version of the software, "Credit Guarantee Management Information System," which was then successfully implemented in Shenzhen City Small-To-Medium-Sized Enterprises Credit Guarantee Center. China's Credit Guarantee System was established by the National Economic and Trading Commission in 1999 in order to facilitate the financing of small and medium-sized enterprises ("SMEs"), which have difficulty obtaining bank loans. The government-sponsored Credit Guarantee System supplements the existing commercial credit guaranty industry, which is composed of various for-profit commercial enterprises. Under the Credit Guarantee System, government-funded local and regional agencies and nonprofit organizations provide guarantees to enable SMEs to obtain loans. HTF's software provides a means of collecting and organizing data from SMEs and performs risk management functions, such as financial analysis, credit evaluation and risk estimation. The software is marketed for use both by participants in the government-sponsored system and by private, commercial credit guarantors. As of September 30, 2010, HTF's credit guarantee software is sold to 72 credit guarantee organizations in Shanxi, Jiangshu, Ningxia, Guangdong, Neimeng, Shandong and other provinces. We are not aware of any other credit guarantee software available in China. Furthermore, we believe that our existing relationships with municipal credit guarantee organizations which purchase our software will enable us to retain a large market share for this product even if competitors enter the field. Based upon statements by the President of China Economics Technology Investment Guarantee Co., Ltd., we estimate that in several years there will be approximately 5,220 credit guarantee entities in China. Assuming an average price of approximately $14,670, (RMB 100,000) per system, we estimate that the market for this product could be up to $76 million (RMB 521,419,500) within a few years. HTF's credit guarantee management software is based on the Microsoft Visual Studio.net software development platform and database technology. Some basic specifications of the software are as follows: · Operating system: supports Microsoft Windows(R) operating system but can also be operated on IBM and HP UNIX operating systems. · Development platform: Microsoft Visual Studio.net · Database: capable of supporting various different databases such as Microsoft SQL Server, Oracle and Sybase. As with our Housing Accumulation Fund software, our credit guarantee software is packaged in modules, allowing users to "customize" their systems by selecting and purchasing particular functions to meet their needs. Presently available functions for this software include business flow control, risk management, data analysis, and decision-making features. It also has two general application modules: a document management module and an office management module, which provide assistance to customers in their daily operations. Our new product, a new credit guarantee management software which was developed in 2008 is already on the market at the end of 2009. This credit guarantee management software is based on Browser/Server (B/S) structure as opposed to Client/Server (C/S) Structure. 6 Family Planning Software Family planning software is our newest product. HTF began developing this product in 2003 for use by government family planning management departments, public education organizations and nonprofit family planning associations, and recently completed its first sales of the software. However, in2010 and 2009, we did not generate any revenue from this product. Family planning is a basic national policy officially instituted by the PRC government during the 1970's and 1980's. The PRC government has committed to building a national network for disseminating population and family planning information, and calls for 80% of China's 3,000 counties to have access to a central information system for women of child-bearing age in the near future. HTF's family planning software is designed for use in connection with that central information system. It creates a large-scale, networked database that can be accessed by users without connecting to the internet and automatically switches between the "online" and "offline" status. The system combines the "internet browser server and client local server" structure. HTF's population and family planning management software provides such functions as data collection, processing, statistical reporting, search engine capabilities, an "early warning" system for monitoring rapid population increase and system maintenance. The system is used by different levels of government family planning management departments, public education organizations and family planning associations. The system is intended to automate the input, processing and analysis of information, thereby enabling faster information exchange than is currently possible under the existing manual input system. In addition, by creating a central database which can be accessed by various organizations throughout China, our system will allow for increased sharing of information and data resources, which we believe will improve the quality and consistency of services offered by the organizations participating in the network and allow them to operate more efficiently. Based upon recent population and demographic statistics, we estimate that the number of potential users of the software is over 400,000. The Overall Computer Software Market in China The overall market for computer software in China has experienced rapid growth in recent years. Considered to be a "strategic industry" by the PRC government, the software industry has received strong support from the PRC government in the form of grants and other funding to individual companies, rewards, preferential tax treatment, patronage by government organizations seeking to establish computerized information and record-keeping systems and encouragement of software exports. Modernization efforts in China, including the competitive transformation of many of China’s traditional industries following the country’s entry into the World Trade Organization in 2001, have greatly increased the demand from governments at the national, provincial and local levels for computerized data reporting and information management and exchange capabilities, and the demand from private industry for various operations-related software applications. Given China's status as a "developing nation," we believe that this growth in demand will continue well into the future. To date, much of the Chinese software industry's product offerings have consisted of highly specialized or customized products which target specific industries or geographic markets and have limited applicability to larger, more general audiences. Because design of these products requires specialized knowledge of the Chinese government and its programs and industries specific to China, we believe that barriers to market entry for foreign competitors are high. 7 In addition, the Chinese software market consists of a large number of small companies and is highly fragmented. We believe that this creates an opportunity for us to achieve growth and improve our profitability through consolidating acquisitions, which will enable us to realize economies of scale in our operations. Under the Software Products Registration Administrative Regulations promulgated by the Ministry of Information Industry in 2001, no software products are permitted to be sold in the PRC unless they are registered with the local authority designated by the Ministry. All of our products are registered with the State Economic Development Bureau and Shenzhen Information Offices. Software products include system software and applications software. System software markets are mostly dominated by foreign software manufacturers, while most Chinese software companies, including HTF, are dedicated to the applications software market. Applications software products can be divided into three categories: industry-specialized software, general enterprise software, and generally-used software. Industry-specialized software is designed for use in a particular industry such as telecommunications, finance or taxation. General enterprise software is designed to perform a specific, particular function (such as accounting) but can be used in a number of different industries. Generally-used software is designed to perform a basic computing function (such as internet web browsing, word processing or anti-virus protection) and is widely used by government, private enterprise and individuals for business, personal and recreational purposes. All of our products—Housing Accumulation Fund software, credit guarantee software, and family planning software—are industry-specialized software products. HTF in the Overall Computer Software Market in China As a producer of our own software, from June 2000 through December 2010, we are eligible for a refund of 14% of the value-added tax we pay. If the refund is used for operations, it is exempt from income tax. HTF was designated a "National Certified Software Company" in 2002. Under the regulations promulgated by the Ministry of Information (Industry), "National Certified Software Company" status is accorded only to software companies which own the intellectual property rights to their products and have at least 50% of their employees engaged in research and development. We intend to hire additional Research and Development employees and thereby regain compliance with the requirement. While such status is not required to produce or sell software in the PRC, it entitled us to certain privileges and benefits. Market for Housing Accumulation Fund Software China has 31 provinces and 4 municipalities directly under the PRC central government, in which are located 332 cities and 2,860 counties. According to the "Administrative Regulations for Housing Accumulation Funds," every city must have one Center and every county must have branch Centers. We estimate that every Center will have at least two banks to work with, that every Center will have about 1,500 Units (employers that deposit funds), and that every branch Center will have 350 Units. Therefore, we estimate that there will be approximately 332 Centers, 2,860 branch Centers, more than 6,000 Banks (branches of the five national commercial banks), and more than 1.5 million Units which can be potential users of our Housing Accumulation Fund software. 8 The cost of our Housing Accumulation Fund software to different types of users can vary significantly depending upon which function modules are selected and purchased. The four versions available incorporate different sets of functions and therefore vary substantially in price. For example, the price of the Unit version software is much less than that of the Center version software because it includes fewer function modules. In addition, the Center version software, which incorporates multiple modules, can vary in price depending upon the number and type of modules selected by the customer. Based upon the foregoing, we estimate the potential total size of China's Housing Accumulation Fund software market at over $5 billion (RMB 42.3 billion). Within such market, the total potential market for applications software is approximately $430 million (RMB 3.53 billion), the total potential market for related systems integration services is approximately $4.4 billion (RMB 36.02 billion), and the total potential market for other related software services is approximately $170 million. Aside from large demand for software and systems integration services from Centers, Banks and employers, we believe that there may also be increasing demand for software and system upgrade services. While a recent reorganization of the Housing Accumulation Fund Center system has temporarily decreased the demand for our Housing Accumulation Fund software, we believe that, once the reorganization is completed, there will be an increase in demand for software updates and upgrades. Our goal is to maintain our market position and expand. Market for Credit Guarantee Software On January 1, 2003, the "Small-to-Medium-Sized Enterprises Promotion Act" was released. The law ensures legal protection for various credit guaranty organizations that provide credit guarantees to SMEs. The Act stipulates that county level and higher government organizations establish and promote a government-funded SME credit guarantee system, to supplement the commercial credit guaranty industry and create an environment conducive to SME financing. The system is composed of three levels of credit guarantee organizations: government credit guarantee entities, commercial credit guarantee entities, and inter-enterprise financing guarantee entities. The number of credit guarantee entities has increased from 203 in 2000 to 582 in 2001, 848 in 2002, over 1,000 in 2003, and over 4,000 in 2006. These entities are spread over all of China's 31 provinces except Tibet, with annual growth of 125%, according to the Small-to-Medium Sized Enterprises Net website. These entities have guaranteed a total of approximately $14.3 billion (RMB 117.9 billion) of loans for 48,318 enterprises. We believe that this high growth rate reflects strong government backing and pressing demands from SMEs for credit guarantees. At the end of 2006, only a small number of the more than 4,000 existing credit guarantee organizations have computerized systems for their operations flow and service management. According to the President of China Economic Technology Investment Guarantee Co., Ltd., the total market for credit guarantee software and systems integration could be as large as $68 million (RMB 558 million). We believe that the credit guarantee software business will be HTF's fastest growing segment in the near future. 9 Market for Family Planning Software The family planning software market is composed of various levels of government family planning management departments, public education organizations and family planning organizations. Currently, there are approximately 2,860 counties in China, each of which has at least 130 branch offices dealing with population and family planning. We estimate the total number of potential users for family planning software at over 400,000. Strategic Alliances We currently have the strategic alliances described below: We are a licensed "Microsoft(R) OEM System Builder", which allows us to make bundled sales of the Microsoft Windows and SQL Server software products together with our own products. As an authorized member of the "Microsoft(R) dealer coalition," we can also sell other Microsoft software products on a stand-alone basis. Our Housing Accumulation Fund software received a Windows(R) Server 2003 product certification, which grants us the right to use the "Windows(R) 2003" logo in conjunction with sales of our own products. We believe that this significantly increases the value of our products. During the year ended September 30, 2010 and September 30, 2009, there were no sales of our products bundled with Microsoft products. 10 On November 12, 2002, we signed a cooperative development agreement with the Shenzhen SME Credit Guarantee Center for the purpose of developing a credit guarantee information system for SMEs. Under the agreement, both parties jointly own the copyright of the cooperative product and share the post-tax profits from sales of the product such that 20% go to the Center and 80% to HTF until the expiration of the copyright. The term of the contract is from August 1, 2003 to December 31, 2052. During the year ended September 30, 2010 and the year ended September 30, 2009, sales relating to our cooperation with Shenzhen SME Credit Guarantee Center were both $0. Up to date, the contract still is in effective, however, there is no revenue generated from this contract in both 2010 and 2009. Research and Development Activities Most of our products were originally developed according to specifications supplied by a particular customer, who also typically provides funding for the projects. If we determine that certain products have long-term market promotion value, we may invest additional time and our own resources in order to improve and prepare them for the marketplace. During the year ended September 30, 2010, we invested an aggregate of $608,388 in research and development activities, 80% of which was used for the improvement of our Housing Accumulation Fund and property management software and 20% of which was used to develop our credit guarantee and 0% for our family-planning software. Competition The market for software products is highly competitive, with a large number of new companies entering the Chinese market each year. Although competition is largely on the basis of technological innovation, functional design and price, competition conditions vary according to the type of software involved. Foreign companies currently have a clear advantage over Chinese companies in system software; however, in the field of applications software, where there is a great need for specialization, we believe that local Chinese software enterprises have unique advantages. The first such advantage comes from product localization; the design of applications software requires an in-depth understanding of local business customs, management systems, culture and traditions. A second advantage enjoyed by local Chinese companies comes from service localization; because of the logistical barriers involved, it is more difficult for foreign companies to establish a national service network to support their products within China in a short time period. HTF develops industry-specialized applications software and principally serves domestic Chinese customers. Our software products are, to a large extent, based on Chinese platforms and interfaces; we believe that it is more difficult for foreign businesses to develop and sell specialized applications software in China because they do not have the depth of understanding of local business customs. At present, the domestic Chinese applications software market is very fragmented. There are many identified subsectors, such as accounting software, translation software, commercial software and Chinese system-based management software. We do not directly compete with companies producing products in other subsectors. In addition, many of our competitors and potential competitors are small companies with limited resources and undiversified product lines. 11 Competition in the Housing Accumulation Fund Software Market Because Housing Accumulation Fund software is a very specialized market, there are only a small number of companies that compete in this market. Our three major competitors in this market are: · Beijing Jintianpeng Software Technology Co Ltd. This company entered the Housing Accumulation Fund software market in 1999 through its relationships with clients in the oil industry. Housing Accumulation Fund software is that company's only product. · Beijing Zhongfangyuan Housing Reformation and Information Network Co Ltd. This company is a subsidiary of China Urban Housing System Reform Committee and entered the market in 1996. It has a strong industry background and, as a state-owned company, has access to government funding and resources; however, its business is limited to providing software services to the several municipalities directly under the control of the PRC central government. · Xi'an Gildsoft Technology Development Co Ltd. This company was founded in 1998. Its key employees were formerly top-ranking personnel of Xi'an Province Housing Accumulation Fund Management Center. Therefore, this company has expertise in dealing with local governments and established relationships with many government agencies. Competition in the Credit Guarantee Software Market We are not aware of any other commercial software company that offers a product in direct competition with our credit guarantee software in China. Some credit guarantee centers have begun to use software platforms similar to ours; however, we believe that such platforms do not have the technical function, work-flow definition and product flexibility offered by our product. Competition in the Family Planning Software Market Our closest competition in the family planning software market is Shenzhen WanGuo Software, which developed the "Pregnant-age Women Pregnancy Planning Information Management System" in 1998 for customers such as Shenzhen Municipal Population Planning Commission which is part of Shenzhen municipal government and its subsidiaries. Due to the lack of post-sale service, however, Shenzhen municipal government has stated that it will change to a new system. Another major competitor of ours is Shenzhen MaiKeLong: This company has a special relationship with the National Population Planning Commission. Their products are currently in use throughout Guangdong province as well as part of Beijing Municipality and Fujian Province. We believe that Shenzhen MaiKeLong is our most powerful competitor. There are also a number of companies whose products are marketed only on a local or regional basis. These include: Luzhou HongSheng Technology, whose software products are only promoted in the 52 counties of Luzhou Municipality; Guizhou XinTian PC, which is located in Zunyi Municipality and its 13 counties; Zhengzhou YueTai Software, which is a local company whose products are sold in Henan Province; and Hunan JinQiao Software, which is a subsidiary of the Hunan Province Population Planning Commission. 12 Intellectual Property All of our products are protected under the PRC Copyright Law, which was enacted by the General Committee of the PRC National People's Representative Committee in 1991, and the PRC Computer Software Protection Regulations ("Software Regulations") promulgated by the PRC State Counsel in 2001. Under PRC Copyright Law, a copyright protects both the design of a software product and the name of the product. Copyrights are granted for a term of 50 years from the date of first publication or, if there is no publication, from the date of development. Publication is not necessary to obtain copyright protection in the PRC. Under PRC Copyright Law, a copyright entitles its owners to obtain various injunctions against infringers. These include an injunction against further infringement, an injunction to preserve evidence of infringement and an injunction freezing the infringer's bank accounts. In addition, an aggrieved copyright owner can also seek monetary damages, either by means of a lawsuit or through arbitration. There are many uncertainties in China's legal system, and enforcement of intellectual property rights has been difficult. In the event that we are unable to enforce our copyrights, we might not be able to obtain one or more of the foregoing forms of relief. We have registered the following products with the National Copyrights Bureau of the PRC. RegisteredName RegisteredNo. CopyrightNo. DateofIssuance andTerm 1 HOUSING property exchange and information management system V2.0 2001SR0147 01/15/2001; 50 years from 08/01/2000 2 HOUSING accumulation fund management software (Office version) V1.0 2001SR0145 01/15/2001; 50 years from 09/01/2000 3 HOUSING accumulation fund management center software (C/S version) V3.0 2001SR0222 01/31/2001; 50 years from 04/13/1998 4 HOUSING Estate Property Management Software V2.0 2001SR0146 01/15/2001; 50 years from 08/01/2000 5 HOUSING(R) House Property Application Information Management (IC card) System (C/S Version) V1.0 2001SR0138 06/10/2002; 50 years from 11/10/2001 6 HOUSING(R) accumulation fund personal loan management system V1.0 2001SR1184 07/12/2002; 50 years from 10/08/2001 7 HOUSING(R) Record Management V1.0 2001SR1205 07/15/2001; 50 years from 09/10/2001 8 HTF OA System V1.0 2001SR0464 01/20/2003; 50 years from 06/06/2002 9 HTF Population & Family-planning Management Software V2.0 2003SR12654 12/09/2003; 50 years from 05/01/2003 10 CGC Credit Guarantee Management Information System (GMIS) V1.0 2001SR12275 12/02/2003; 50 years from 08/01/2003 11 HOUSING(R) Subsidy Management System V3.3 2001SR9331 09/01/2003; 50 years from 01/27/2002 12 HTF Credit Guarantee Management Software V10.0 2006SR16626 07/19/2006; 50 years 13 Hengtaifeng Housing Accumulation Fund Internet Management Software 2006SR06986 10/01/2005; 50 years 14 HOUSING House Fund Management Center Software V3.60 2006SR06985 10/01/2004; 50 years 15 HOUSING House Fund Management Software(Office Version) V2.0 2006SR06984 10/01/2004; 50 years 16 Hengtaifeng Loan Risk Control Software V1.0 2006SR06983 05/20/2005; 50 years 17 HTF Small Amount Loan Guarantee Management Software (PGMIS) V1.0 2006SR06982 50 years 13 We are the sole owner of all of the above copyrights except as to our CGC Credit Guarantee Management Information System, which we own jointly with the Shenzhen Small-to-Medium-Sized Enterprises Credit Guarantee Center. Under the PRC Copyright Law, ownership rights to software vest in the party which develops the software unless otherwise agreed to. In the event that the two or more parties collaborate in developing software, then ownership rights to various portions of the software will vest in the respective party responsible for developing such portions or, if the portions are not severable, then jointly in all of the parties. In cases of joint ownership, rights and licensing fees are apportioned either pro rata or as otherwise agreed by the parties. The following software products of HTF are registered with Shenzhen Software Industry Association, which is an organization approved by the PRC Ministry of Information. Registration with the Shenzhen Software Industry Association is recognized all over China. SoftwareRegisteredNames RegistrationNo. HOUSINGaccumulationfund management center software (C/S Version) V3.0 SZ DGY-2001-0056 HOUSING property exchange and information management SoftwareV4.0 SZ DGY-2001-0058 HOUSING Accumulation Fund management software (Unit version) V 1.0 SZ DGY-2001-0057 HOUSING Property Management Software V2.0 SZ DGY-2001-0059 HOUSING accumulation fund management software (Unit Version) SZ DGY-2003-0156 HOUSING accumulation fund management center softwareV 3.60 SZ DGY-2003-0157 HTF Population and Family-planning Management Software V2.0 SZ DGY-2003-0523 HTF Credit Guarantee Management Software V1.0 SZ DGY-2003-0582 HTF Credit Guarantee Management Software V10.0 SZ DGY-2006-0587 Vendors and Suppliers Because our products consist largely of intangible technology and data, our supply needs consist mostly of data storage media and packaging materials, are minimal, and can be easily satisfied by many different vendors. We make advances to certain of our suppliers for our purchases of materials in order to receive bulk discounts and reserve the unit cost of our supplies at a lower price. Our relationship with our vendors and suppliers is good, and we are not aware of any circumstance which would cause any of our vendors or suppliers to discontinue doing business with us. 14 Employees As of September 30, 2010, we had 74 employees, all of whom were full-time employees. ITEM 1ARISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information contained in this annual report before making an investment decision regarding our common stock. Risks Related to Our Business We face risks associated with both the high-technology and the intellectual-property aspects of the software business. We make and sell software, a product susceptible to numerous problems, including programming imperfections that may be discovered long after a product has been launched and viruses and other digital causes of disruption. In addition, upgrades that are necessary either to repair defects or to make improvements to our products may take longer to develop than we expect, and specific intended upgrades may prove impossible to achieve within a reasonable timeframe and budget. Bugs and viruses could harm our business not only by impairing our products, but also by harming our reputation and the reliability that our customers associate with our brand. We also face a risk that new computer hardware, with which our software is not compatible, may become popular with our customers and limit our customer base unless we are able to develop new, compatible versions of our products. If any of these risks were to materialize, they could have a material adverse effect on our business and financial results. We also face the risk that our intellectual property could be stolen and used to benefit a competitor and diminish our own competitive position. The markets for our products could diminish or disappear if the regulations governing the industries in which our customers operate change. We develop and market applications software for industry sectors that operate under the direct guidance of Chinese national policy. In some cases, such as our Housing Accumulation Fund software and Family Planning software, our products are designed either to implement or to be used specifically in connection with government-sponsored and -controlled programs. A change or adjustment in national policy could have a profound impact on both the programs and the industry sectors associated with them. Were the national government to terminate, scale back or make substantial alterations to any such program, it could render our software products associated with that program useless or of limited utility and severely diminish or eliminate market demand for the products. In such an event, our operating results would suffer severely and we would be forced either to alter our existing products or to design and develop new products to replace them. There is no guarantee that we would succeed under those circumstances. We operate in a highly competitive industry. We face increasing competition in the development and marketing of specialized software and providing systems integration and related services. A large number of new software competitors enter the Chinese software market each year. Competition is based primarily on price and quality of offered products. While we intend to maintain or improve our competitive position through constant improvements in our products and services and operational efficiencies, we cannot assure you that we will achieve these improvements or that the improvements, if achieved, will be sufficient to improve or maintain our position relative to current or future competitors. In the specific markets in which we operate, we face competition from companies that offer products similar to our own. We face risks that our competitors could anticipate the needs of a changing market with innovations sooner or more effectively than we do, as well as risks relating to unfair use of our intellectual property. If these risks materialize, they could hurt our competitive position significantly. 15 Our Inability to Fund Our Capital Expenditure Requirements May Adversely Affect Our Growth and Profitability. Our future growth may depend upon our ability to raise capital from outside sources. Should financing from outside sources become necessary, we cannot guarantee that we will be able to obtain it on a timely basis and on acceptable terms, and our failure to do so may adversely affect our financial position, competitive position, growth and profitability. Our ability to obtain acceptable financing at any time may depend on a number of factors, including: · our financial condition and results of operations, · the condition of the PRC economy and the computer software industry in the PRC, and · conditions in relevant financial markets in the U.S., the PRC and elsewhere in the world. We will not receive any consideration and there will be no proceeds from the distribution of our common stock under this annual report. We May Not Be Able to Effectively Control and Manage Our Growth. If our business and markets grow and develop, it will be necessary for us to finance and manage expansion in an orderly fashion. In addition, we may face challenges in managing expanding product and service offerings and in integrating acquired businesses with our own. These eventualities would increase demands on our existing management, workforce and facilities. Failure to satisfy these increased demands could interrupt or adversely affect our operations and cause production backlogs, longer product development timeframes and administrative inefficiencies. Furthermore, as we expand our business, our overhead for facilities, marketing and advertising costs, administrative costs and other operating expenses will increase. If such increases are not offset by corresponding increases in our revenues, our profitability could be limited and we could incur operating losses. We Do Not Presently Maintain Fire, Theft, Liability or Any Other Insurance, Which Leaves Us With Exposure in The Event of Loss or Damage to Our Properties or Claims Filed Against Us. We do not maintain fire, theft, liability or other insurance of any kind. We bear the economic risk with respect to loss of or damage or destruction to our property and to the interruption of our business as well as liability to third parties for damage or destruction to them or their property that may be caused by our personnel or products. Such liability could be substantial and the occurrence of such loss or liability may have a material adverse effect on our business, financial condition and prospects. While product liability lawsuits in the PRC are rare and HTF has never experienced significant failures of its software, there can be no assurance that HTF would not face liability in the event of the failure of any of its products. We Are Dependent Upon Certain Key Personnel, the Loss of Which Could Leave Us Without Adequate Human Resources. We depend, to a large extent, on the expertise and efforts of a small number of individuals with experience in the software industry, ties to international capital markets and existing relationships with Chinese government agencies. Due to the specialized nature of their backgrounds, we might not be able to find suitable replacements were we to lose their services. This could adversely affect certain of our existing customer relationships and our ability to build new relationships with certain government agencies. We do not carry key man life insurance for any key personnel. 16 Risks Related to Operating Our Business in China Changes in the Policies of the PRC Government Could Affect the Business We Are Able to Conduct in China and the Profitability of Such Business. China is making a transition from a planned economy to a market-oriented economy. This transition is subject to five-year and annual plans adopted by the national government, which lay out national economic development goals. Government policies have historically had a substantial effect on economic conditions in China. The Chinese government has confirmed that economic development will follow a model of "market economy under socialism." We believe that under this model China will continue to strengthen its economic and trading relationships with foreign countries, and that business development in China will be subject to market forces. However, there can be no assurance that this trend will actually continue. A change in policies by the Chinese government could adversely affect our interests by resulting in, among other things: changes in laws, regulations or the interpretation thereof; confiscatory taxation; restrictions on currency conversion, imports or sources of supplies; or the expropriation or nationalization of private enterprises. Although the Chinese government has been pursuing economic reform policies for approximately two decades, there is no assurance that the government will continue to pursue such policies or that such policies will not be significantly altered, especially in the event of a change in leadership, social or political disruption, or other circumstances affecting China's political, economic and social life. We Face the Risk of Piracy of Our Intellectual Property; the Enforcement of Laws to Protect Intellectual Property Rights in the PRC May Not be Sufficient to Protect Against Such Risks. For many years, piracy has negatively affected Chinese and foreign software companies doing business in China. Although the PRC government has strengthened its copyright laws and increased its efforts to enforce such laws, we believe that copyright laws and their enforcement in the PRC are still in need of improvement. In order to deter piracy, we use certain security measures to protect our products, such as embedding special check codes in our software. We also deter piracy by frequently upgrading our software products so as to make pirated versions soon obsolete. Finally, we believe that by operating in specialized application software markets with fewer potential customers and competitors than the general software market, we also lessen the risk of piracy to a certain extent. We believe that such markets, because of their smaller size and sophisticated business and government consumers, are less attractive to potential pirates. Furthermore, the requirements for specialized technical knowledge may also make the software more difficult to obtain and replicate. However, there is no guarantee that the measures we take to deter piracy of our intellectual property are sufficient, or that our business operations and financial results will not suffer significant harm due to piracy we do not succeed in preventing. The PRC Laws and Legal System Governing Our Business Operations and Contractual Arrangements Are Uncertain, and If We Are Found To Be in Violation, We Could Be Subject To Sanctions. There are substantial uncertainties regarding the interpretation and application of the PRC laws and regulations to which we are subject. The PRC has not yet developed a fully integrated legal system, and the existing array of laws and regulations may not be sufficient to cover all aspects of economic activities in the PRC relevant to our business. In addition, published government policies and internal rules in the PRC may have retroactive effects, and in some cases policies and rules are not published at all. As a result, we may be unaware of our violation of these policies and rules until some time later. PRC authorities retain broad discretion in dealing with violations of laws and regulations, including levying fines, revoking business licenses and requiring actions necessary for compliance. In particular, licenses, permits and beneficial treatments issued or granted to us by relevant governmental bodies may be revoked at a later time based on contrary findings of higher regulatory bodies. Therefore we cannot predict what effect the interpretation of existing or new PRC laws or regulations may have on our businesses, and we cannot rule out the possibility that we will be subject to sanctions, including fines, or that we could be required to restructure our operations. We cannot assure you that we will not be found in violation of PRC laws or regulations or that such a finding will not have a material adverse effect on our business. 17 Some areas of the law applicable to us are subject to heightened uncertainty. We and our subsidiary,HTF, are considered "foreign persons" or "foreign funded enterprises" under PRC laws and, as a result, we are required to comply with specific PRC laws and regulations, including laws governing our contractual relationships with our affiliated entities. These laws and regulations are relatively new, and the published decisions informing their interpretation are few and non-binding. These laws may therefore be especially susceptible to future change, including a delay in their effectiveness, which could result in detrimental reliance by foreign investors, and their official interpretation and enforcement may involve substantial uncertainty. Other laws and regulations subject to substantial uncertainty include those governing the enforcement and performance of our arrangements with customers in the event of the imposition of statutory liens, the commencement of bankruptcy or criminal proceedings, or the death of a party. A Slowdown or Other Adverse Development in the PRC Economy May Adversely Affect Our Customers, Demand for Our Services and Our Business. All of our operations are conducted in the PRC and all of our revenues are generated from sales in the PRC to businesses operating in the PRC. Although the Chinese economy has grown significantly in recent years, there is no guarantee that such growth will continue. The computer software industry in the PRC is relatively new and rapidly growing, but we do not know how sensitive we are to a slowdown in economic growth or other adverse changes in the economy that could affect demand for specialized computer software. A slowdown in overall economic growth, an economic downturn or recession, or other adverse economic developments in the PRC could substantially reduce the demand for our products and significantly reduce our revenues and profits. Governmental Control of Currency Conversion Will Affect the Value of Your Investment. The PRC government imposes controls on the convertibility of Renminbi into foreign currencies and, in certain cases, the remittance of currency out of the PRC. We receive substantially all of our revenues in Renminbi, which is currently not a freely convertible currency. Shortages in the availability of foreign currency may restrict our ability to remit sufficient foreign currency to pay dividends or otherwise satisfy foreign currency dominated obligations. Under existing PRC foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from a transaction, can be made in foreign currencies without prior approval from the PRC State Administration of Foreign Exchange (SAFE) by complying with certain procedural requirements. However, payment of capital expenses, such as the repayment of bank loans denominated in foreign currencies, does require approval from SAFE where Renminbi will be converted into foreign currency and remitted out of China. The Chinese government may also, at its discretion, restrict access in the future to foreign currencies for current account transactions. If the foreign exchange control system prevents us from obtaining sufficient foreign currency to satisfy our currency demands, we may not be able to pay certain of our expenses as they come due. The Fluctuation of the Renminbi May Reduce the Value of Your Investment. The value of the Renminbi against the U.S. dollar and other currencies may fluctuate and is affected by, among other things, changes in China's political and economic conditions. As we rely entirely on revenues earned in China, any significant revaluation of the Renminbi may materially and adversely affect our cash flows, revenues and financial condition. For example, to the extent that we need to convert U.S. dollars we receive from an offering of our securities into Renminbi for our operations, appreciation of the Renminbi against the U.S. dollar could significantly reduce the value to us of the amounts we receive and increase our capital requirements to continue our business or force us to scale back our operations. Conversely, if we decide to convert our Renminbi into U.S. dollars for the purpose of making dividend payments on our common shares or for other business purposes and the U.S. dollar appreciates against the Renminbi, the U.S. dollar equivalent of the Renminbi we convert would be reduced. To date, we have not engaged in transactions of either type, but there is no guarantee that we will not engage in such transactions in the future. In addition, the depreciation of significant U.S. dollar denominated assets could result in a reduction in the value of those assets and a charge to our income statement. 18 Because Our Principal Assets are Located Outside of the United States and All of Our Directors and Officers Reside Outside of the United States, it May be Difficult For You to Enforce Your Rights Against Us and Our Officers and Directors. All of our directors and officers reside outside of the United States. In addition, HTF, our operating subsidiary, is located in China and substantially all of its assets are located outside of the United States. It may therefore be difficult for investors in the United States to enforce their legal rights based on the civil liability provisions of the U.S. Federal securities laws against us in the courts of either the U.S. or the PRC and, even if civil judgments are obtained in U.S. courts, to enforce such judgments in PRC courts. Further, it is unclear if extradition treaties now in effect between the United States and the PRC would permit effective enforcement against us or our officers and directors of criminal penalties, under the U.S. Federal securities laws or otherwise. ITEM 1BUNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.DESCRIPTION OF PROPERTY HTF leases approximately 510 square meters of space used for its executive offices and operations in Shenzhen, China from Shenzhen Zhongze Shiji Co., Ltd. The lease is for a term of five year from October 1, 2007 to September 30, 2012. The monthly rent expenses are $5,046 (excluding property management and area condition maintenance fees). HTF also owns approximately 170 square meters of office space at Room 202 and 702 of Xu Yuan #27, Unit 4 of Sunny Garden, Dian Chi Rd, Kunming, China. The property is used as a sales office. HTF purchased the property for $25,227 (RMB 209,027.73) on January 15, 2001. On November 5, 2003, HTF paid another $3,560 (RMB 29,461) to cover the shortfall between the commercial property price and governmental subsidized property price, as local real property policy requires. 19 ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.REMOVED AND RESERVED PART II ITEM 5. MARKET FORREGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information There is no public market for any of our securities. Recent Sales of Unregistered Securities None. Dividends None Transfer Agent and Registrar The transfer agent and registrar for our common stock is Interwest Transfer Company Equity Compensation Plan Information The Company has no equity compensation plans. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 20 ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS. The following discussion and analysis discusses trends in the Company’s financial condition and results of operations for the years ended September30, 2010 and 2009. You should read this section together with our consolidated financial statements and related notes appearing elsewhere in this annual report. This discussion contains predictive statements that involve risks, uncertainties and assumptions. Actual results may differ materially from those anticipated in these predictive statements as a result of many factors, including, but not limited to, those set forth under "Risk Factors" and elsewhere in this annual report. Results of Operations Net Revenue Total net sales for the year ended September 30, 2010 were$1,559,440 compared to$1,242,250 for the year ended September 30, 2009, representing an increase of $317,190 or 26%. The increase was due to an increase of $326,298 in sales of our Housing Accumulation Fund software, and a decrease of $9,109 in sales of our Credit Guarantee software. The increase of sales of our Housing Accumulation Fund software (which increased by $326,298, or 34%, from $959,824 in the year ended September 30, 2009) was due to our increased efforts in marketing that product, as well as efforts to complete contract more rapidly. For the years ended September 30, 2010 and 2009, we did not generate any revenue from our Systems Integration Services. This was due to the fact that we did not sign a new cooperation agreement with Lenovo after the expiration of our old cooperation agreement on March 31, 2008.We do not expect to have significant revenue from systems integration services for the indefinite future. 21 Cost of sales Cost of sales for the year ended September 30, 2010 were$397,215, representing a decrease of 9% from $434,940 for the year ended September 30, 2009, primarily due to the decrease of $20,084 in cost of sales of our Housing Accumulation Fund software and a decrease of $10,050 in cost of sales of our Credit Guarantee software. The cost of sales of our Housing Accumulation Fund software decreased by $20,084, or 5%, to approximately $387,585 for the year ended September 30, 2010 from approximately $407,669 for the year ended September 30, 2009. The cost of sales of our Credit Guarantee software decreased by $10,050, or 99%, to approximately $98 for the year ended September 30, 2010 from approximately $10,148 for the year ended September 30, 2009. The decrease was due to the factthat most of the completed contracts this year did not involve new costs in research and development, and no additional costs for external purchases were incurred. Gross Profit Gross profit for the year ended September 30, 2010 was $1,162,225, compared to $807,310 for the year ended September 30, 2009, representing an increase of $354,915 or approximately 44%. The increase was primarily due to the increase in sales of our Housing Accumulation Fund software and the decrease in cost of our Credit Guarantee software described above. Selling, General and Administrative Expenses Selling, general and administrative expenses were $1,095,746 for the year ended September 30, 2010, or approximately 70% of net sales, compared to$1,323,231 or approximately 107% of net sales, for the year ended September 30, 2009. 22 The changes in selling, general and administrative expenses are attributable to a $198,998 decrease in general and administrative expenses, a $54,728 decrease in selling expense and a $26,866 increase in research and development expense. General and administrative expenses decreased by $198,998 or 50% to $199,404 for the year ended September 30, 2010 from $398,402 for the year ended September 30, 2009. The decrease occurred because in fiscal year 2009 we accrued a $68,000 bad debt reserve and a $53,262 inventory reserve, compared to a bad debt recovery of $42,652 and inventory reserve of $1,608 in fiscal year 2010. Selling expenses decreased by $54,728, or 16%, to $287,954 for the year ended September 30, 2010 from approximately $342,682 for the year ended September 30, 2009 because of a decrease for Publicity and Promotion expense. Research and development expenses increased by $26,866, or 5%, to $608,388 for the year ended September 30, 2010 from approximately $581,521 for the year ended September 30, 2009. Income Taxes Under applicable tax regulations, our taxable income for the year ended September 30, 2010 and 2009 are negative, so no income tax was incurred for those periods. We utilize ASC 740 (previously SFAS No. 109), "Accounting for Income Taxes," which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in financial statements or tax returns. Under this method, deferred tax liabilities or assets are recognized for the estimated future tax consequences of current differences between the tax base of an asset or liability and the financial reporting amount attributed to that asset or liability at each period end, based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company has recorded a 100% valuation allowance for its deferred tax assets, since there is no certainty that the Company will achieve sufficient taxable income to take advantage of the deferred tax assets. 23 Liquidity and Capital Resources Cash and Cash Equivalents Cash and cash equivalents increased from $63,364 as of September 30, 2009 to $154,201 as of September 30, 2010. This increase was due to cash provided by operating activities of $90,428, which was partially offset by cash used in acquisition of property & equipment of $10,620 and cash used in repayment to loan-officers of $13,260. Cash Provided in Operating Activities Net cash provided in operating activities during the year ended September 30, 2010 was $90,428, compared to $57,236 for the year ended September 30, 2009, representing an increase of $54,331 or approximately 95%. The increase was a result of an increase in customer deposit of $70,374 and a decrease in inventory of $7,780. Net cash used in investing activities during the year ended September 30, 2010 was $10,620 and net cash used in investing activities during the year ended September 30, 2009 was $16,158. Net cash used in investing activities during the year ended September 30, 2010 was due tothe purchase of property and equipment. Net cashused infinancing activities during the year ended September 30, 2010 was 13,260, representing partial repayment of a loan made in the prior fiscal year. 24 Accounts Receivable Theincrease in accounts receivable from $100,399 as of September 30, 2009 to $210,984 as of September 30, 2010 is primarily attributable to a decrease of $74,314in bad debt reserve that we accrued during the year ended September 30, 2010. The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Reserves are recorded primarily on a specific identification basis. Allowance for doubtful debts amounted to $212,729 as of September 30, 2010. Inventory For the year ended September 30, 2010, inventory decreased from $14,135 to $6,479. Reserves are recorded primarily on a specific identification basis. Allowance for inventory amounted to $56,049 as of September 30, 2010. Other Receivable The increase in Other receivables from $54,520 as of September 30, 2009 to $96,149 as of September 30, 2010 is primarily attributable to an increase of $26,553in Advances to employees and an increase of $25,887 in Value added tax receivable. These advances are unsecured, interest free, and due on demand. The Company maintains reserves for other receivable. Reserves are recorded primarily on a specific identification basis. Allowance for other receivable amounted to $287,989 as of September 30, 2010. 25 Accounts Payable Accounts payable and accrued expenses decreased from $95,585 as of September 30, 2009 to $88,826 as of September 30, 2010. Payroll Payable Payroll payable decreased from $52,376 as of September 30, 2009 to $41,587 as of September 30, 2010, primarily as a result of a payment to our employees. Unearned revenue The Company's revenue recognition policies are in compliance with ASC 605 (previously Staff Accounting Bulletin 104). Sales revenue is recognized at the date of shipment to customers or when services have been rendered when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. As of September 30, 2010, unearned revenue is $537,619, and it includes $472,594 of customer deposits and $65,025 of unearned software service revenue. Software service revenue was approximately $168,683 and $93,730 during the year ended September 30, 2010 and 2009, respectively. Unearned revenue as of September 30, 2010 and 2009 was $537,619 and $456,423, respectively. 26 ITEM 7AQUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTSAND SUPPLEMENTARY DATA Page Report of Independent Registered Public Accounting Firm F1 Consolidated Balance Sheets as ofSeptember 30, 2010 and 2009 F2 Consolidated Statements ofIncome for the Years EndedSeptember 30, 2010 and 2009 F3 Consolidated Statements ofStockholders'Equity for the Years Ended September 30, 2010 and 2009 F4 Consolidated Statements of Cash Flows for the Years EndedSeptember 30, 2010 and 2009 F5 Notes to Consolidated Financial Statement F6-F24 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors HXT HOLDINGS, INC.AND SUBSIDIARIES We have audited the accompanying consolidated balance sheets of the HXT Holdings, Inc.and Subsidiaries as of September 30, 2010 and 2009 and the related statements of operations, stockholders’ deficit and cash flows for the years ended September 30, 2010 and 2009, respectively. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of HXT Holdings, Inc.and Subsidiaries as of September 30, 2010 and 2009 and the results of its operations and its cash flows for years ended September 30, 2010 and 2009, respectively, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company's significant negative working capital, accumulated deficit and insufficient capital raise substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kabani & Company, Inc. Kabani & Company, Inc. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, California January 10, 2010 F1 HXT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS September 30,2010 September 30,2009 CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net Inventory Other receivable Total current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable & accrued expenses $ $ Payroll payable Unearned revenue Related party payable Total current liabilities STOCKHOLDERS' DEFICIT: Preferred stock, $0.001 par value; Authorized shares 1,000,000, none issued and outstanding - - Common stock, $0.001 par value; Authorized shares 60,000,000, 29,910,000 shares issued and 666,241 outstanding as of September 30, 2010 and 2009 Additional paid in capital Treasury stock ) ) Statutory reserve Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the consolidated financial statements. F2 HXT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended September 30 Net revenues $ $ Cost of revenue Gross profit Operating expenses Selling expenses General and administrative expenses Research & development expenses Total operating expenses Income (loss)from operations ) Non-operating income (expense): Interest expense - ) Interest income Technology subsidy Value added tax refund Loss on sale of property ) - Other income and Bad debt recovery Other expense ) ) Total non-operating income Net Income (Loss) ) Foreign currency translation gain (loss) ) ) Comprehensive Income/(Loss) $ $ ) Basic and diluted weighted average shares outstanding Basic and diluted net income (loss) per share $ $ ) Basic and diluted weighted average shares outsanding are the same. The accompanying notes are an integral part of the consolidated financial statements. F3 HXT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' DEFICIT FOR THE YEARS ENDED SEPTEMBER 30, 2 Accumulative Other Total Common Stock Paid in Treasury Stock Comprehensive Statutory Accumulated Stockholders' Numbers Amount Capital Numbers Amount Income Reserve Deficit Deficit Balance September 30, 2008 $ $ - $
